DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 are currently under examination. Claims 1-20 are cancelled. Claims 21-40 are new claims. 

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 07/21/2021 and 09/03/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Priority
The Applicant’s claim priority as a continuation application of application Ser. No. 15/621,983, filed on 06/13/2017 is acknowledged.
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional applications 62/382,679, filed 09/01/2016, 62/382,654, filed 09/01/2016, 62/350,128, filed 06/14/2016, 62/350,129, filed 06/14/2016, are acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 21, 25-30, 33-38, 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding independent claim 21,
Step 1: Statutory Category: YES - The claim recites a system and, therefore, is a machine. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites elements as parts of a computer system/imaging processing system comprising a “position detector” and an “image processor” wherein the “position detector" is configured to identify “first position definition” and “second position definition” and the “image processor” is configured to receive “processing protocol” as instructions to provide a “comparison result” from image data and for generating “comparison data” from image data and to generate “an image result” from image data at a location of an anatomical feature as identified by the first position definition and the second position definition. These functional limitations, as drafted, are steps that, under its broadest reasonable interpretation, cover performance of these functions in the mind but for the recitation of generic computer components. A human is reasonably capable of mentally performing the same functions that the position detector and image processor are configured to perform as recited in the claim. For example, for the “position detector” language, the claim encompasses a function performed by the “position detector” for simply detecting/identifying a first position definition and a second position definition of the anatomical feature within a list of position definitions as received by the ”position detector”; ; and for the “image processor”, the claim encompasses a function performed by the “image processor” with after identifying the position definitions of an anatomical feature from the received “image data”, providing a generic result from the observation of the location/position of the anatomical feature be it a “comparative results” and a “comparison data”. The mere nominal recitation of a generic processor or parts of processor such as the “position detector” and the “image processor” does not take the claim limitation out of the mental processes grouping. ((see MPEP2106.04(a)(2) III A “Examples of claims that recite mental processes include: ... a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011)”). Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites, in addition to the generic computer components comprising the “position detector” and “image processor” in Step 2A Prong 1, additional elements: “image receiver” to receive first image data and second image data which amounts to mere data gathering which is a form of insignificant extra-solution activity, “a data store” storing a plurality of position definitions as data wherein the data store and storing step are recited at a high level of generality (i.e., as a general means of storing data) which is also a form of insignificant extra-solution activity and the additional steps for the “image processor” to “extract a portion of the first image data” and “extract a portion of the second image data”   . Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the image processing system and parts). As a whole, the additional elements do not integrate the abstract idea of identifying two positions of an animal from images, comparing the positions and providing the result of the comparison of the position into a practical application since they are not linking the abstract idea to a particular technological application besides the generic steps of identifying positions, comparison of positions and presenting the results which are considered just merely extra-solution activity for computer technology. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component comprising an “image receiver” and a “data store”. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the initial collecting steps with receiving data and storing data were considered to be extra-solution activity and extracting data from image data in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. As a whole, the computer/image processor system comprising the “position detector” and the “image processor” and the additional elements “image receiver” and “data store” amounts to a generic computer system performing generic functions that can be performed within the mind of a human wherein the functions are well-known, routine and conventional (see MPEP 2106.05.(d).II  wherein the USCA Court has recognized the following computer functions as well-known, routine and conventional : iv- Storing and retrieving information in memory, v- extracting data from a physical document) with performing the functions of identifying two positions of an animal from images, comparing their positions and providing the result of the comparison of the positions for the abstract idea since the additional elements are only generic elements or parts of a processor for performing generic functions of a processor such as receiving data, storing data and recalling data and instructions for the memory to merely compare data and presenting data on a generic display unit which are considered as necessary steps for performing the abstract idea without directing the abstract idea to a particular inventive concept. Therefore, as a whole, the generic computer components add nothing that is not already present when the functions are considered separately. Therefore the claim amounts to nothing significantly more than applying the mere generic functions recited in the claim using some generic computer components which are well-known, routine and conventional  activities .  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding dependent claims 25-28,
Step 2A, Prong 1, Judicial Exception: YES - the claim limitations recites limitations as directed to the identification of locations with identification of pixels or voxels values within the image data with “a first position definition” and “a second position definition” from a “plurality of position definitions” as received in claim 21 for identifying a first location and a second location of an anatomical features via identification of pixel or voxel values for the anatomical feature of interest and also directed to generate the “image result” using a step of comparing the pixels or voxels of the first and second locations. These functional limitations, as drafted, remain Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011)”). Thus, the claim recites a mental process.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites, in addition to the generic computer components comprising the “position detector” and “image processor” in Step 2A Prong 1, additional elements:  the same additional elements with the additional  generic functions as “comparison” of the pixels/voxels values from image data step which are merely manipulation of data, and “generating results” from the comparison that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05(a) II “iii. Gathering and analyzing information using conventional techniques and displaying the result”). The claim is directed to the abstract idea.
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components comprising an “image receiver”, a “data store”, a “location detector” and an “image processor”, without imposing any meaningful limits on practicing the abstract idea. The same analysis applies here in 2B, i.e., mere instructions to apply an exception for a computer implemented method cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the steps of receiving data such as “position definitions” and “image data” were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. As a whole, the computer/image processor system comprising the “position detector” and the image processor” and the additional elements “image receiver” and “data store” amounts to a generic computer system performing generic functions that can be performed within the mind of a human wherein the functions are well-known, routine and conventional (see MPEP 2106.05(a) II “iii. Gathering and analyzing information using conventional techniques and displaying the result” and see MPEP 2106.05.(d).II  wherein Court have recognized the following computer functions as well-known, routine and conventional : iv- Storing and retrieving information in memory, v- extracting data from a physical document) with performing the functions of identifying two positions of an animal from images, comparing their positions and providing the result of the comparison of the positions for the abstract idea since the additional elements are only generic elements or parts of a processor for performing generic functions of a processor such as receiving data, storing data and recalling data and instructions for the memory to merely compare data and presenting data on a generic display unit which are considered as necessary steps for performing the abstract idea without directing the abstract idea to a particular inventive concept. Therefore, as a whole, the generic computer components add nothing that is not already present when the functions are considered separately. Therefore the claim amounts to nothing significantly more than applying the mere generic functions recited in the claim using some generic computer components which are well-known, routine and conventional  activities.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

 Regarding dependent claim 29, the additional limitation is a step of identifying/detecting a mark within an image data which is considered as an additional mental activity that can be performed visually by a human and therefore as part of the abstract idea. Therefore the additional limitations do not include additional elements that would integrate the abstract idea into practical application.  The claim is directed to the abstract idea. Therefore Step 2A, Prong 2, Integrated into Practical Application: No. and also Step 2B, Inventive Concept: No without providing significant more to the abstract idea. 

Regarding dependent claim 30, the additional limitation is a step of identifying/detecting a mark within an image data which is considered as an additional mental activity that can be performed visually by a human and therefore as part of the abstract idea. Therefore the additional limitations do not include additional elements that would integrate the abstract idea into practical application.  The claim is directed to the abstract idea. Therefore Step 2A, Prong 2, Integrated into Practical Application: No. and also Step 2B, Inventive Concept: No without providing significant more to the abstract idea. 



Regarding independent claim 33:
Step 1: Statutory Category: YES - The claim recites an image processing system and, therefore, is a machine. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites elements as parts for image processing system comprising a “position detector" configured to identify “position definitions” and an “image processor” configured to generate “an image result” from some image data  at a location of an anatomical feature “identified by the position definition”. These functional limitations, as drafted, are steps that, under its broadest reasonable interpretation, cover performance of these functions in the mind but for the recitation of generic computer components. A human is reasonably capable of mentally performing the same functions that the position detector and image processor are configured to perform as recited in the claim. For example, for the “position detector” language, the claim encompasses a function performed by the “position detector” for simply detecting/identifying a position definition of the anatomical feature within a list of position definitions as received by the ”position detector”; for the “image processor”, the claim encompasses a function performed by the “image processor” with after identifying the position definitions of an anatomical feature from the received “image data”, providing a generic result from the observation of the location/position of the anatomical feature be it a “comparative results” and a “comparison data”. The mere nominal recitation of a generic processor or parts of processor such as the “position detector” and the “image processor” does not take the claim limitation out of the mental processes grouping. ((see MPEP2106.04(a)(2) III A “Examples of claims that recite mental processes include: ... a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011)”). Thus, the claim recites a mental process. Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites, in addition to the generic computer components comprising the “position detector” and “image processor” in Step 2A Prong 1, additional elements: “image receiver” to receive image data from an image device which amounts to mere data gathering which is a form of insignificant extra-solution activity, “a data store” storing a plurality of position definitions as data wherein the data store and storing step are recited at a high level of generality (i.e., as a general means of storing data) which is also a form of insignificant extra-solution activity and the additional steps for the “image processor” to “extract a portion of the first image data” and “extract a portion of the second image data”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the image processing system and parts). As a whole, the additional elements do not integrate the abstract idea of identifying two positions of an animal from images, comparing the positions and providing the result of the comparison of the position into a practical application since they are adding only generic elements or parts of a processor for performing generic functions of a processor such as receiving data storing data and recalling data and instructions for the memory to merely compare data and presenting data on a generic display unit.  These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component comprising an “image receiver” and a “data store”. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the initial collecting steps with receiving data and storing data were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
As a whole, the computer/image processor system comprising the “position detector” and the image processor” and the additional elements “image receiver” and “data store” amounts to a generic computer system performing generic functions that can be performed within the mind of a human wherein the functions are well-known, routine and conventional (see MPEP 2106.05.(d).II  wherein Court have recognized the following computer functions as well-known, routine and conventional : iv- Storing and retrieving information in memory, v- extracting data from a physical document) with performing the functions of identifying two positions of an animal from images, comparing their positions and providing the result of the comparison of the positions for the abstract idea since the additional elements are only generic elements or parts of a processor for performing generic functions of a processor such as receiving data, storing data and recalling data and instructions for the memory to merely compare data and presenting data on a generic display unit which are considered as necessary steps for performing the abstract idea without directing the abstract idea to a particular inventive concept. Therefore, as a whole, the generic computer components add nothing that is not already present when the functions are considered separately. Therefore the claim amounts to nothing significantly more than applying the mere generic functions recited in the claim using some generic computer components which are well-known, routine and conventional  activities .  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	

Regarding dependent claims 34 and 35, 
Step 2A, Prong 1, Judicial Exception: YES - the claim limitations recites limitations as directed to identification of locations with identification of pixels or voxels values within the image data with “a first position definition” and “a second position definition” from a “plurality of position definitions” as received in claim 33 for identifying a first location and a second location of an anatomical features via identification of pixel or voxel values for the anatomical feature of interest and also directed to generate the “image result” using a step of comparing the pixels or voxels of the first and second locations. These functional limitations, as drafted, remain as process steps that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the implicit use of a generic computer. The claims encompass functions performed by the generic computer components with a human is reasonably capable of mentally performing the same functions that the position detector and image processor are configured to perform as recited in the claim such as receiving a list of position of a subject and an anatomical feature of the subject as related to the images of the subject, receiving image of the subject, identifying the position of the subject and generating any results or data related to the position of the subject and of the anatomical feature from the received image wherein the steps of identifying and generating are considered as being performed in his/her mind. The mere nominal recitation of performing functions by the generic computer components such as “the position detector” and the “image processor” with receiving data in a list form or image form to be analyzed mentally does not take the claim limitation out of the mental processes grouping. (see MPEP 2106.04(a)(2) III A “Examples of claims that recite mental processes include: ... a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011)”). Thus, the claim recites a mental process.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites, in addition to the generic computer components comprising the “position detector” and “image processor” in Step 2A Prong 1, additional elements:  the same additional elements with the additional  generic functions as “comparison” of the pixels/voxels values from image data step which are merely manipulation of data, and “generating results” from the comparison that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (see MPEP 3106.05(a) II “iii. Gathering and analyzing information using conventional techniques and displaying the result”). The claim is directed to the abstract idea.
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components comprising an “image receiver”, a “data store”, a “location detector” and an “image processor”, without imposing any meaningful limits on practicing the abstract idea. The same analysis applies here in 2B, i.e., mere instructions to apply an exception for a computer implemented method cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the steps of receiving data such as “position definitions” and “image data” were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. As a whole, the computer/image processor system comprising the “position detector” and the image processor” and the additional elements “image receiver” and “data store” amounts to a generic computer system performing generic functions that can be performed within the mind of a human wherein the functions are well-known, routine and conventional (see MPEP 3106.05(a) II “iii. Gathering and analyzing information using conventional techniques and displaying the result” and see MPEP 2106.05.(d).II  wherein Court have recognized the following computer functions as well-known, routine and conventional : iv- Storing and retrieving information in memory, v- extracting data from a physical document) with performing the functions of identifying two positions of an animal from images, comparing their positions and providing the result of the comparison of the positions for the abstract idea since the additional elements are only generic elements or parts of a processor for performing generic functions of a processor such as receiving data, storing data and recalling data and instructions for the memory to merely compare data and presenting data on a generic display unit which are considered as necessary steps for performing the abstract idea without directing the abstract idea to a particular inventive concept. Therefore, as a whole, the generic computer components add nothing that is not already present when the functions are considered separately.. Therefore the claim amounts to nothing significantly more than applying the mere generic functions recited in the claim using some generic computer components which are well-known, routine and conventional  activities.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding the dependent claims 36-37, the additional limitations are mere description of the position identification using a mere mark as visible in the image data, which is considered as an additional mental activity that can be performed visually by a human and therefore as part of the abstract idea. Therefore the additional limitations do not include additional elements that would integrate the abstract idea into practical application.  The claim is directed to the abstract idea. therefore responding to Step 2A, Prong 2, Integrated into Practical Application: No as merely manipulating data and Step 2B, Inventive Concept: No without providing significant more. Therefore claims 36-37 are ineligible.

Regarding the dependent claims 38, the additional limitations are mere  inclusion of non-optical image data within the image data, which are still representing a data set therefore responding to Step 2A, Prong 2, Integrated into Practical Application: No as merely manipulating data and Step 2B, Inventive Concept: No without providing significant more. Therefore claims 38 is ineligible.

Regarding claim 40:
Step 1: Statutory Category: YES - The claim recites a computer implemented method and, therefore, is a process. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the steps of receiving “position definitions” interpreted as data limitation, receiving “image data”, identifying “using the image data”, a location, therefore identifying a position/location data of an anatomical feature  from a list of position/location data with reference to the image data, and generating a “imaging result” using some image data associated with the position of an anatomical feature. These functional limitations, as drafted, are steps that, under its broadest reasonable interpretation, cover performance of these functions in the mind but for the implicit use of a generic computer. A human is reasonably capable of mentally performing the same functions that an implicit computer is configured to perform as recited in the claim.  That is, other than reciting “computer implemented method” nothing in the claim element precludes the step from practically being performed in the mind. These functional limitations, as drafted, are steps that, under its broadest reasonable interpretation, cover performance of these functions in the mind but for the recitation of implicit computer. A human is reasonably capable of mentally performing the same functions as recited in the claim.. The mere nominal recitation of receiving data in a list form or image form to be analyzed mentally such as identifying a location and generating a result using the image data at that location does not take the claim limitation out of the mental processes grouping (see MPEP2106.04(a)(2) III A “Examples of claims that recite mental processes include: ... a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”). Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements with the step of receiving  “image data from image device”. This step of “receiving data from an imaging device” is considered as a mere data gathering which is a form of insignificant extra-solution activity. The additional limitation is no more than mere instructions to apply the exception using a generic computer component (implicit computer). As a whole, the additional elements as receiving image data from imaging device are necessary for performing the steps defining the abstract idea with the steps of receiving a plurality of position definition, identifying positions of an animal from images and generating a result using the data of the location but they are not integrating the abstract idea into a practical application since they are adding only generic functions for an implicit generic processor performing such functions.  These additional elements do not integrate the abstract idea into a practical application because t they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception without imposing any meaningful limits on practicing the abstract idea. The same analysis applies here in 2B, i.e., mere instructions to apply an exception for a computer implemented method cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the steps of receiving data such as “image data from an imaging device” were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. As a whole, the method with the generic function steps of “receiving” data, identifying  and generating image result with the additional elements of “receiving data” from an imaging device are steps for performing generic functions that can be performed within the mind of a human wherein these functions are well-known, routine and conventional (see MPEP 3106.05(a) II “iii. Gathering and analyzing information using conventional techniques and displaying the result” and see MPEP 2106.05.(d).II  wherein Court have recognized the following computer functions as well-known, routine and conventional : iv- Storing and retrieving information in memory, v- extracting data from a physical document), For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 21, 25 and 27 are also rejected due to their dependency from claims 21, 25 and 27.
Claim 21 (in the preamble) recites “A system for providing reproducible imaging results indicative of an in vivo experimental result, the imaging results for presentation via a display unit”. However, it is unclear in what way the claim achieves the purpose of the preamble. The body of the claim does not recite any limitations that would serve for “providing reproducible imaging results indicative of an in vivo experimental result”. Applicant is reminded that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone [See MPEP 2111.02]. Clarification is requested via amendment.

The examiner recommends deleting the reproducible part of the preamble  or to amend the claim with positively claiming how the reproducibility is tested (structure and/or algorithm) and with a positive limitation for the “system” to be configured to perform an vivo experiment. The examiner reminds the Applicant that the amendments have to be supported by the original disclosure of the invention without introduction of new subject matter in order to preserve the claim of priority as a continuation application as reported above.
Claim 25 recites “the one or more locations of input image data indicated by the comparison comprise one or more pixel locations”. Since claim 25 recites “the first location identifies one or more pixel locations for the anatomical feature shown in the first image data” and “the second location identifies one or more pixel locations for the anatomical feature shown in the second image data”, it is unclear which “one or more pixel locations” are comprised in the “one or more locations of input image data”. Clarifications are requested via amendment.
Claim 27 recites “the one or more locations of input image data indicated by the comparison comprise one or more voxel locations”. Since claim 27 recites “the first location identifies one or more voxel locations for the anatomical feature shown in the first image data” and “the second location identifies one or more voxel locations for the anatomical feature shown in the second image data”, it is unclear which “one or more voxel locations” are comprised in the “one or more locations of input image data”. Clarifications are requested via amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the limitations or part of limitation written in brackets, as exemplified as followed, are limitations or part of limitations that are not taught by the references: [...limitations not taught by reference...].

Claims 21-29, 33-36, 38, are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPN 20130034203 A1; Pub.Date 02/07/2013; Fil.Date 08/01/2012; hereafter Wang’2013), as evidenced by Wang et al. (2012 IEEE Trans. Med. Imaging 31:88-102; Pub.Date 2012; hereafter Wang’2012a)and Wang et al. (2012 Mol. Imaging Biol. 14:408-419; Pub.Date 2012; hereafter Wang’2012b), in view of Kriston et al. (USPN 20150317785 A1; Pub.Date 11/05/2015; Fil.Date 07/15/2015), Xiao et al. (2013 Proc 26th Ann. ACM Symp. User Interface Software & Technol. p. 3-12; Pub.Date 2013), and Meng et al. (2015 Proc. IEEE 28 Can. Conf. Elect. Comp. Engin. p. 908-913; Pub.Date 2015).
Regarding claim 21, Wang ‘2013 teaches a system designed for reproducibility of diagnosis imaging ([0095] “For physical imaging systems with reliable  reproducibility of bed placement, the scan of the bed only needs to be performed once and will be consistent for different subjects” and [0209] “As an aid to establishing the capability to obtain stable and reproducibility images of subject animals, a bench-top PET system 100, referred to as the PETbox4, was designed for integrated biological and anatomical preclinical imaging of mouse models” therefore a system capable of providing reproducible imaging results indicative of an in vivo experimental result.) for aligning 2D/3D images from one or two different imaging sensors (Title, abstract, X-ray images and optical images) with the use of an atlas as reference positioning with angles defined around the craniocaudal axis providing two images: one coronal (0° angle) and one sagittal image (90° angle) (Fig. 2 and [0055] “This method requires both top-view and side-view 2D images as inputs” and Fig. 9  showing the different angle and modalities used in combination to perform the diagnostic imaging) therefore with the position of the animal being known.
Therefore, Wang’2013 teaches a system for providing reproducible imaging results indicative of an in vivo experimental result, the imaging results for presentation via a display unit, the system comprising:
an image receiver configured to receive first image data and second image data (Figs. 7a and 7b showing the use of X-ray detector or camera detector for receiving image data at different angles); 
[...a data store including a plurality of position definitions...], wherein a first position definition identifies, for an animal subject imaged at a first time while in a first position, a first location for an anatomical feature at the first time, and wherein a second position definition identifies, for an animal subject imaged at a second time while in a second position, a second location for the anatomical feature at the second time, since Wang’2013  teaches analysis of images of an animal subject with the use of an atlas as reference positioning (Fig. 2 and [0055] “procedure of the 2D/3D atlas registration...This method requires both top-view and side-view 2D images as inputs” and Fig. 9 for imaging at different angles with different combination of imaging modalities). The images are taken with angles defined around the craniocaudal axis providing two images one coronal (Fig. 9 0° angle) and one sagittal (Fig. 9 90° angle). The coronal image is the first image at a first position definition for a mouse test animal imaged at a first time and the sagittal image is the second image at a second position definition for the same mouse at a second time (Fig. 7A-B and [0081] “The principle axis can be rotated along the y axis by different view angles θ denotes the view angle” for a single imaging detector, therefore teaching at least the first and second images taken sequentially at different times). Wang’2013 teaches imaging the different locations of organs ([0025] and Fig. 12 “(d) shows the segmented organs divided into two groups comprising high-contrast organs and low-contrast organs; (e) shows the step of two statistical shape models being constructed for the high-contrast organs and low-contrast organs”) therefore teaching for the coronal image while in a first position, a first location for the anatomical  feature at a first time and for the sagittal image while in a second position, a second location for the anatomical feature at a second time as claimed 
[...a position detector configured to: identify the first position definition for processing the first image data based on the first image data; and identify the second position definition for processing the second image data, based on the second image data; and..]
an image processor ([0113] “ PC with a 3.05 GHz CPU and 5.99 GB RAM” is using a program using “IDL 7.1 (ITT Visual Information Solutions, Boulder, Colo., USA)” providing an online access to a software) configured to: 
receive a processing protocol identifying a comparison for image data and an associated result based thereon ([0113] “The registration workflow was programmed with IDL 7.1...The Elastix™ toolbox was accessed online by the IDL program” teaching the registration protocol as a processing protocol being received online, wherein the registration process implicitly compares the first and second image data to the atlas for registering the identified organs and their locations to provide the results of the identified registered organs ([0010] “ prerequisite for this work is the existence of a digital mouse atlas. This atlas, in a preferred embodiment, is registered to a top-view X-ray projection, a side-view optical camera photo and/or a laser surface scan of the subject animal and helps to approximate the subject organ regions.”) leading to the determination of the level of the organ region identification ([0077] “to provide definition of organ regions and to facilitate the evaluation of registration accuracy”). 
Wang further teaches that the comparison indicates one or more locations of input image data to compare and how to compare the indicated input image data; more specifically, Wang’2013 teaches the registration as a comparison protocol to apply to specific organs at one or more locations of the acquired X-ray or optical image (Fig.13b with imaging different organs) and the atlas images as input image data with registering the different organs of interest (Fig.13B) therefore indicating one or more locations of the input image data to register/compare as acquired first image of the animal subject in the first position at a first time and as acquired second image of the animal subject in the second position at a second time as discussed above with the comparison being performed with the registration protocol with the animal subject atlas for the different organs with assessing the  different level of accuracy for the different organs or locations of the input image data for how to compare the indicated input image data ([0087] and Fig.8 for the registration of the coronal and sagittal images and [0108] “For each  registration result, the  registrationaccuracy of each organ was measured using the Dice coefficient” for how to compare the indicated input image data)). 
Wang further teaches that the associated result indicates an output imaging result to provide for a comparison result; more specifically, Wang’2013 teaches the associate result as registration accuracy indicating an output imaging result being defined by the images including each of the targeted organ probability maps being overlaid on the anatomical images after registration ([0177] and Fig.15 and Fig.16 “the results of organ probability maps overlaid on non-contrast micro-CT images. Coronal and sagittal slices of different subjects are presented. The probability maps are sown in gray scale, with the brighter portion representing the probability value (brighter portions represent higher probability)” and  [0111] and Figs.10A-10D for providing the Dice index for the registration accuracy) for providing visual assessment of the registration accuracy and with a quantitative assessment of the registration accuracy via DICE determination as index providing a comparison result between the different organs  with evidential reference Wang’2012a showing Figs. 4 and 5 describing the same results in color with each color being directed to each target organ and the brightness of each color representing the probability of the registered organ;
extract a portion of the first image data from the first location of the first image data; extract a portion of the second image data from the second location of the second image data wherein as discussed above the first image data is the coronal image and the second image data is the sagittal image with the extraction being performed by segmentation ([0177] and Fig.16 “ FIG. 16 compares the mean shapes of  registration results... S` stands for manual segmentation result, and `R` stands for  registration result” for the whole body and for each of the targeted organs for the first and second location where Wang’2012a provides a better image of the segmented whole body and organs (See Fig.4 and Fig.5)). 
generate comparison data according to the comparison identified in the processing protocol using image data at the one or more locations identified by the comparison from the first portion of the first image data and the second portion of the second image data wherein Wang’2013 teaches the DICE index as comparison data being generated  ([0115] “Based on FIGS. 10A-10D, it can be seen that different organs have different levels of accuracy”, [0117] and Fig. 10A-D reporting the accuracy of the registration of the first and second images) with the registration of the different organs as the comparison identified in the processing protocol and the DICE index as representing the registration accuracy from the different organs representing the one and more locations and identified by registration/comparison from the first portion of the  locations  to the first image data and second image data; -2-Application No.: 16/806962 Filing Date:March 2, 2020 
generate an imaging result according to the processing protocol using the comparison data wherein Wang’2013 the probability mapping of the coronary and sagittal image using the registration accuracy  (([0115] “Based on FIGS. 10A-10D, it can be seen that different organs have different levels of accuracy”, [0117] and Fig. 10A-D reporting the accuracy of the registration of the first and second images)); and 
cause presentation of the imaging result via the display unit ([0177] with Fig.15 and Fig.16 with evidential reference Wang’2012a showing Figs. 4 and 5 describing the same results in color with each color being directed to each target organ and the brightness of each color representing the probability of the registered organ, wherein “Registration result of organ probability maps, overlaid with noncontrast micro-CT images of different subjects” for Fig. 4 and “Visual comparison of the registration results with human segmentation results, based on contrast-enhanced micro-CT images” for Fig. 5 teaching the display of the registration results on a display for visualization).
Wang’2013 with evidential references Wang’2012a and Wang’2012b does not specifically teach a data store including a plurality of position definitions and a position detector configured to: identify the first position definition for processing the first image data based on the first image data; and identify the second position definition for processing the second image data, based on the second image data as in claim 21.
However, Kriston teaches within the same field of endeavor of imaging using multi-modalities (Title, abstract) the common practice for image processing to have a storage system for storing protocols and instructions ([0025] “a storage system 126 that communicates with at least some of the modules 121-125. The modules include a feature-image generator 121 that is configured to analyze a medical image to generate an image (e.g., a feature image) that is based on the medical image and includes a designated anatomical feature”) and images, features and image information ([0029] “The atlas generator 125 may receive and store designated medical images, including feature images, in the storage system 126 or other storage system. The atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas. The atlas generator 125 may assign identifying labels or other information to the medical images. For example, the information may be in accordance with established protocols”) therefore teaching the use of a data store including a plurality of position definitions as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Wang’2013 with evidential references Wang’2012a and Wang’2012b such that the system comprises a data store including a plurality of position definitions, since one of ordinary skill in the art would recognize that using a system storage for storing images and all information regarding the images and the associated protocols was common practice in the art, as taught by Kriston and since positioning the test animal at different angles are known to be part of the established protocol as taught by Wang’2013. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang’2013 and Kriston teach the development of an imaging atlas as related to multi-modalities. The motivation would have been to provide all the necessary information for performing the image processing such as image registration or providing additional information as necessary, as suggested by Kriston ([0029]-[0031]).
Wang’2013 with evidential references Wang’2012a and Wang’2012b and modified with  Kriston does not specifically teach a position detector configured to: identify the first position definition for processing the first image data based on the first image data; and identify the second position definition for processing the second image data, based on the second image data as in claim 21.
However, Xiao teaches within the same field of endeavor of optical tracking (Title and abstract) the use of m-sequences on label for tracking rotation (abstract “Our structured light approach is based on special patterns, called m-sequences, in which any consecutive subsequence of m bits is unique” and Fig.1 bottom m-sequence with barcode optically read locally in sensor view to enable a 1D-position” and p.3 col.1 last ¶ to col.2 1st ¶ “our approach is extremely precise: results demonstrate sub-millimeter and sub-degree translational and rotational accuracy respectively”) teaching to rotate the projected m-sequence in front of the fixed camera-sensor to follow the rotation position with the tracking frames at fixed distance (p.9 col.1 4th ¶ “we mounted the projector to the rotary table and kept the sensor fixed. We observed that the sensor picked up tracking frames at near maximum speed as soon as the edge of the projection covered the sensor, and so we conclude that the field of view in this case is constrained only by the projector”) which is equivalent to have the camera rotating around a fixed m-sequence label placed at constant distance which reads on a m-sequence label on a cylinder and the camera turning around the cylinder in order to maintain a constant distance between the m-sequence label and the camera. Additionally, Meng teaches within the same field of endeavor of optical tracking (Title and abstract) the use of m-sequence labels placed on elements for tracking location or position (abstract).Therefore  Xiao teaches an equivalent method to read the m-sequence with a camera by placing such m-sequence label on a rotating cylinder since only using a rotating cylinder would maintain the distance between the rotating cylinder surface with the m-sequence and the fixed sensor camera constant in order to track the rotation angle of the rotating cylinder, which read to have the m-sequence label fixed on a cylinder structure attached to the test animal being rotated or similarly having the m-sequence label attached to a cylinder with its axis being the same than craniocaudal axis of the animal and rotating the optical/camera detector at constant relative distance in order to detect the rotation angle of the tested animal. Therefore, Meng teaches the m-sequence label as a position label to detect the position angle of the object using a camera; and Xiao teaches the configuration of the m-sequence label on the object and the camera/detector to provide data to a computer for positioning angle of the object reading on a position detector configured to: identify the first position definition for processing the first image data based on the first image data; and identify the second position definition for processing the second image data, based on the second image data as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Wang’2013 with evidential references Wang’2012a and Wang’2012b and modified in view of Kriston such that the system comprises a position detector configured to: identify the first position definition for processing the first image data based on the first image data; and identify the second position definition for processing the second image data, based on the second image data, since one of ordinary skill in the art would recognize that using m-sequence labels on object for location and positioning was known in the art as taught by Meng and rotating the m-sequence at a constant distance from the sensor/camera to track the rotation of the m-sequence as attached to an object was also known in the art as taught by Xiao. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang’2013 and Meng and Xiao are all teaching the use of optical imaging for tracking the location and position of object or subject. The motivation would have been to provide an accurate determination of the rotation angle subjected by the test animal to provide an optimal position or registration between images, as suggested by Xiao (p.3 col.1 last ¶ to col.2 1st ¶).


Regarding the dependent claims 22-29, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Wang’2013, Wang’2012a, Wang’2012b, Kriston, Xiao and Meng.
Regarding claim 22, Wang’2013 teaches the image receiver is further configured to receive the first image data from a first sensing device (Fig. 7A-B with receiving the coronal image (0° angle) from X-ray or optical camera).

Regarding claim 23, Wang’2013 teaches the image receiver is further configured to receive the first image data from a second sensing device (Fig. 7A-B with receiving the coronal image (0° angle) from X-ray and/or optical camera).

Regarding claim 24, Wang’2013 teaches wherein the animal subject imaged at the first time is an animal test subject, and wherein the animal subject imaged at the second time is the animal test subject (Fig. 7A-B imaging using common laboratory mouse subject as in [0003] “The laboratory mouse is widely used as animal model in pre-clinical cancer research and drug development. Acquiring actual anatomy of a laboratory animal, such as a mouse, is frequently needed for localizing and quantifying functional changes. Currently in vivo imaging of mouse anatomy is achieved with PET, SPECT, and optical imaging modalities or tomographic imaging systems such as micro-CT and micro-MR as imaged with modalities. Also, anatomical imaging is used to measure organ morphometry, quantify phenotypical changes and build anatomical models”).

Regarding claim 25, Wang’2013 teaches the  registration of the first and second image data with the atlas image data for determining the mapping probability for registration for different targeted organs for determining the probability maps on the image data to visualize the organs using segmentation for separating high contrast organs and low contrast organs ([0177] and Figs.15 and 16 with Wang’2012a showing the same results in color in Figs.4 and 5 for differentiating the pixels corresponding to the different organs) therefore teaching the first location identifies one or more pixel locations for the anatomical feature shown in the first image data, the second location identifies one or more pixel locations for the anatomical feature shown in the second image data. 

Regarding claim 26, Wang’2013 teaches to generate the imaging result (Fig.14 and [0027] “ probability maps of the registered organs are overlaid” with overlaid probability maps for the registered organs as imaging result)  by comparing via registration to determine the registration accuracy via the Dice index ([0108] “Dice coefficient”), first pixel values at the one or more pixel locations of the anatomical feature shown in the first image data with second pixel values at the one or more pixel locations of the anatomical feature shown in the second image data ([0026] Fig. 13A-C presenting the first 3 eigenvalues for the organ models to be registered with the first and second image data   and [0027] and Fig. 14 step (i) “probability maps of the registered organs are overlaid” and (j) with Wang’2012a describing in the same Fig. 3 the step (j) as “volume rendering the organ probability maps” with [0177] with Fig.15 and Fig.16 with evidential reference Wang’2012a showing Figs. 4 and 5 describing the same results in color with each color being directed to each target organ and the brightness of each color representing the probability of the registered organ with the associated segmentation for analysis of each organ,, wherein “Registration result of organ probability maps, overlaid with non-contrast micro-CT images of different subjects” for Fig. 4 and “Visual comparison of the registration results with human segmentation results, based on contrast-enhanced micro-CT images” for Fig. 5 with each image presenting processes and extracted pixels).

Regarding claim 27, Wang’2013 teaches the similarity between the pixel and voxel for image processing with accounting to corrections ([0082] “... the pixel p' is assigned the value                          
                            I
                            =
                            
                                
                                    I
                                
                                
                                    0
                                
                            
                            .
                            e
                            x
                            p
                            ⁡
                            [
                            
                                
                                    ∫
                                    
                                        
                                            
                                                a
                                            
                                            
                                                1
                                            
                                        
                                    
                                    
                                        
                                            
                                                a
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    μ
                                    
                                        
                                            s
                                        
                                    
                                    d
                                    s
                                    ]
                                
                            
                        
                     (6)	where I is the pixel value, I0 is the source energy, µ(s) is the linear tissue attenuation coefficient along the emitted x-ray, and                         
                            
                                
                                    ∫
                                    
                                        
                                            
                                                a
                                            
                                            
                                                1
                                            
                                        
                                    
                                    
                                        
                                            
                                                a
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    d
                                    s
                                
                            
                        
                    denotes the line integration along the emitted x-ray. The coefficient µ(s) can be obtained from the CT image that was used for simulating the subject. Since the CT-images are contrast-enhanced, the voxel intensities will not exactly reflect the tissue attenuation coefficients in the non-contrast-enhanced mouse projection images that we anticipate. To eliminate the influence of contrast agent, the voxel intensities of contrast-enhanced organs (the liver and spleen which were already segmented) are scaled down to the level of brain intensity”) and since Wang’2013 teaches claim 25 which recites  the same limitations with pixel instead of voxel as in claim 27, therefore the combination of Wang’2013, Wang’2012a, Wang’2012b, Kriston, Xiao and Meng teaches claim 27.

Regarding claim 28, Wang’2013 teaches claim 26 reciting the same limitations than claim 28 with reciting pixel instead of voxel recited in claim 28. Therefore the combination of Wang’2013, Wang’2012a, Wang’2012b, Kriston, Xiao and Meng teaches claim 28.

Regarding claim 29, Wang’2013 does not teach the position detector is further configured to identify the first position by detecting, within the first image data, an identifiable mark associated with the first position. 
As discussed in claim 21, Xiao teaches the relative rotation angle between the camera and an element being determined optically with the use of a m-sequence label (Xiao, Title and abstract) with Meng teaching the m-sequence label attached to an element (Meng Title and abstract) with Xiao teaching the condition to maintain the distance between the image detector as the optical camera and the m-sequence label constant (Xiao (p.9 col.1 4th ¶ “we mounted the projector to the rotary table and kept the sensor fixed. We observed that the sensor picked up tracking frames at near maximum speed as soon as the edge of the projection covered the sensor, and so we conclude that the field of view in this case is constrained only by the projector”)) , which is equivalent to have the camera rotating around a fixed m-sequence label placed at constant distance which reads on a m-sequence label on a cylinder and the camera turning around the cylinder in order to maintain a constant distance between the m-sequence label and the camera. Additionally, Meng teaches within the same field of endeavor of optical tracking (Title and abstract) the use of m-sequence labels placed on elements for tracking location or position (abstract).Therefore  Xiao teaches an equivalent method to read the m-sequence with a camera by placing such m-sequence label on a rotating cylinder since only using a rotating cylinder would maintain the distance between the rotating cylinder surface with the m-sequence and the fixed sensor camera constant in order to track the rotation angle of the rotating cylinder, which read to have the m-sequence label fixed on a cylinder structure attached to the test animal being rotated or similarly having the m-sequence label attached to a cylinder with its axis being the same than craniocaudal axis of the animal and rotating the optical/camera detector at constant relative distance in order to detect the rotation angle of the tested animal, Meng teaches the m-sequence label as a position label to detect the position angle of the object using a camera with Xiao teaching the configuration of the m-sequence label on the object and the camera/detector to provide data to a computer for positioning angle of the object teaching the position detector is further configured to identify the first position by detecting, within the first image data, an identifiable mark associated with the first position as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Wang’2013 with the evidential references Wang’2012a and Wang’2012b and modified in view of Kriston, Xiao and Meng such as the system comprises the position detector as further configured to identify the first position by detecting, within the first image data, an identifiable mark associated with the first position, since one of ordinary skill in the art would recognize that using m-sequence labels on object for location and positioning was known in the art as taught by Meng and rotating the m-sequence at a constant distance from the sensor/camera to track the rotation of the m-sequence as attached to an object was also known in the art as taught by Xiao and since the rotation angle is recognized by identification of a section of the m-sequence, as taught by Xiao (Fig.1). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang’2013 and Meng and Xiao are all teaching the use of optical imaging for tracking the location and position of object or subject. The motivation would have been to provide an accurate determination of the rotation angle subjected by the test animal to provide an optimal position or registration between images, as suggested by Xiao (p.3 col.1 last ¶ to col.2 1st ¶).

Regarding independent claim 33, Wang’2013 teaches an image processing system ([0113] “ PC with a 3.05 GHz CPU and 5.99 GB RAM” is using a program using “IDL 7.1 (ITT Visual Information Solutions, Boulder, Colo., USA)” providing an online access to a software) comprising:
an image receiver configured to receive image data from an imaging device (Figs. 7a and 7b showing the use of X-ray detector or camera detector interpreted as imaging devices  for receiving image data at different angles and sending the image data to an implicit processor for image processing in order to perform registration as in Abstract); 
[...a data store including a plurality of position definitions...], wherein each position definition identifies, for a given subject imaged while in a position, a location for an anatomical feature of the subject  since Wang’2013 teaches analysis of images of an animal subject with the use of an atlas as reference positioning (Fig. 2 and [0055] “procedure of the 2D/3D atlas registration...This method requires both top-view and side-view 2D images as inputs” and Fig. 9 for imaging at different angles with different combination of imaging modalities). The images are taken with angles defined around the craniocaudal axis providing two images one coronal (Fig. 9 0° angle) and one sagittal (Fig. 9 90° angle). The coronal image is the first image at a first position definition for a mouse test animal imaged at a first time and the sagittal image is the second image at a second position definition for the same mouse at a second time (Fig. 7A-B and [0081] “The principle axis can be rotated along the y axis by different view angles θ denotes the view angle” for a single imaging detector, therefore teaching at least the first and second images taken sequentially at different times). Wang’2013 teaches imaging the different locations of organs ([0025] and Fig. 12 “(d) shows the segmented organs divided into two groups comprising high-contrast organs and low-contrast organs; (e) shows the step of two statistical shape models being constructed for the high-contrast organs and low-contrast organs”)  teaching each position definition identifies, for a given subject imaged while in a position, a location for an anatomical feature of the subject;
[...a position detector configured to identify, using the image data received from the imaging device, the position definition for the image data...]; and
an image processor ([0113] “ PC with a 3.05 GHz CPU and 5.99 GB RAM” is using a program using “IDL 7.1 (ITT Visual Information Solutions, Boulder, Colo., USA)” providing an online access to a software) configured 
to generate an imaging result using a portion of the image data at the location for the anatomical feature identified by the position definition since Wang’2013 teaches the probability mapping as imaging result of the coronary and sagittal image using the registration accuracy  ((Figs. 15 and 16 and [0177] “organ probability maps overlaid on images” and [0115] “Based on FIGS. 10A-10D, it can be seen that different organs have different levels of accuracy”, [0117] and Fig. 10A-D reporting the accuracy of the registration of the first and second images) with the registered targeted organs and whole body being segmented from the total image data for the determination of the registration accuracy, therefore teaching for each organ using a portion of the image data at the location for the anatomical feature identified by the position definition.
Wang’2013 with evidential references Wang’2012a and Wang’2012b does not specifically teach a data store including a plurality of position definitions and a position detector configured to identify, using the image data received from the imaging device, the position definition for the image data as in claim 33.
However, Kriston teaches within the same field of endeavor of imaging using multi-modalities (Title, abstract) the common practice for image processing to have a storage system for storing protocols and instructions ([0025] “a storage system 126 that communicates with at least some of the modules 121-125. The modules include a feature-image generator 121 that is configured to analyze a medical image to generate an image (e.g., a feature image) that is based on the medical image and includes a designated anatomical feature”) and images, features and image information ([0029] “The atlas generator 125 may receive and store designated medical images, including feature images, in the storage system 126 or other storage system. The atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas. The atlas generator 125 may assign identifying labels or other information to the medical images. For example, the information may be in accordance with established protocols”) therefore teaching the use of a data store including a plurality of position definitions as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Wang’2013 with evidential references Wang’2012a and Wang’2012b such that the system comprises a data store including a plurality of position definitions, since one of ordinary skill in the art would recognize that using a system storage for storing images and all information regarding the images and the associated protocols was common practice in the art, as taught by Kriston and since positioning the test animal at different angles are known to be part of the established protocol as taught by Wang’2013. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang’2013 and Kriston teach the development of an imaging atlas as related to multi-modalities. The motivation would have been to provide all the necessary information for performing the image processing such as image registration or providing additional information as necessary, as suggested by Kriston ([0029]-[0031]).
Wang’2013 with evidential references Wang’2012a and Wang’2012b and modified with  Kriston does not specifically teach a position detector configured to identify, using the image data received from the imaging device, the position definition for the image data as in claim 33.
However, Xiao teaches within the same field of endeavor of optical tracking (Title and abstract) the use of m-sequences on label for tracking rotation (abstract “Our structured light approach is based on special patterns, called m-sequences, in which any consecutive subsequence of m bits is unique” and Fig.1 bottom m-sequence with barcode optically read locally in sensor view to enable a 1D-position” and p.3 col.1 last ¶ to col.2 1st ¶ “our approach is extremely precise: results demonstrate sub-millimeter and sub-degree translational and rotational accuracy respectively”) teaching to rotate the projected m-sequence in front of the fixed camera-sensor to follow the rotation position with the tracking frames at fixed distance (p.9 col.1 4th ¶ “we mounted the projector to the rotary table and kept the sensor fixed. We observed that the sensor picked up tracking frames at near maximum speed as soon as the edge of the projection covered the sensor, and so we conclude that the field of view in this case is constrained only by the projector”) which is equivalent to have the camera rotating around a fixed m-sequence label placed at constant distance which reads on a m-sequence label on a cylinder and the camera turning around the cylinder in order to maintain a constant distance between the m-sequence label and the camera. Additionally, Meng teaches within the same field of endeavor of optical tracking (Title and abstract) the use of m-sequence labels placed on elements for tracking location or position (abstract).Therefore  Xiao teaches an equivalent method to read the m-sequence with a camera by placing such m-sequence label on a rotating cylinder since only using a rotating cylinder would maintain the distance between the rotating cylinder surface with the m-sequence and the fixed sensor camera constant in order to track the rotation angle of the rotating cylinder, which read to have the m-sequence label fixed on a cylinder structure attached to the test animal being rotated or similarly having the m-sequence label attached to a cylinder with its axis being the same than craniocaudal axis of the animal and rotating the optical/camera detector at constant relative distance in order to detect the rotation angle of the tested animal, therefore Meng teaches the m-sequence label as a position label to detect the position angle of the object using a camera with Xiao teaching the configuration of the m-sequence label on the object and the camera/detector to provide data to a computer for positioning angle of the object reading on a position detector configured to: identify the first position definition for processing the first image data based on the first image data; and identify the second position definition for processing the second image data, based on the second image data as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Wang’2013 with evidential references Wang’2012a and Wang’2012b and modified in view of Kriston such that the system comprises a position detector configured to: identify the first position definition for processing the first image data based on the first image data; and identify the second position definition for processing the second image data, based on the second image data, since one of ordinary skill in the art would recognize that using m-sequence labels on object for location and positioning was known in the art as taught by Meng and rotating the m-sequence at a constant distance from the sensor/camera to track the rotation of the m-sequence as attached to an object was also known in the art as taught by Xiao. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang’2013 and Meng and Xiao are all teaching the use of optical imaging for tracking the location and position of object or subject. The motivation would have been to provide an accurate determination of the rotation angle subjected by the test animal to provide an optimal position or registration between images, as suggested by Xiao (p.3 col.1 last ¶ to col.2 1st ¶).

Regarding the dependent claims  34-36, 38, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Wang’2013, Wang’2012a, Wang’2012b, Kriston, Xiao and Meng.
Regarding claim 34, claim 34 is a combination of part of claim 21 and claims 25-26, wherein Wang’2013 teaches the image data comprises first image data and second image data 
(Figs. 7a and 7b showing the use of X-ray detector or camera detector for receiving image data at different angles) with the coronal image (0° angle) and sagittal image (90° angle) are the first and second image data for performing registration with the atlas images. 
Wang’2013 teaches the analysis of images of an animal subject with the use of an atlas as reference positioning (Fig. 2 and [0055] “procedure of the 2D/3D atlas registration. This method requires both top-view and side-view 2D images as inputs” and Fig. 9 for imaging at different angles with different combination of imaging modalities). The images are taken with angles defined around the craniocaudal axis providing two images one coronal (Fig. 9 0° angle) and one sagittal (Fig. 9 90° angle). The coronal image is the first image at a first position definition for a mouse test animal imaged at a first time and the sagittal image is the second image at a second position definition for the same mouse at a second time (Fig. 7A-B and [0081] “The principle axis can be rotated along the y axis by different view angles θ denotes the view angle” for a single imaging detector, therefore teaching the plurality of position definitions comprising the one for the coronal image and the one for the sagittal image taken sequentially at different times). Wang’2013 teaches imaging the different locations of organs ([0025] and Fig. 12 “(d) shows the segmented organs divided into two groups comprising high-contrast organs and low-contrast organs; (e) shows the step of two statistical shape models being constructed for the high-contrast organs and low-contrast organs”) therefore teaching for the coronal image while in a first position, a first location for the anatomical  feature at a first time and for the sagittal image while in a second position, a second location for the anatomical feature at a second time therefore teaching the coronal image defining the first position definition that identifies, for a given subject imaged at a first time while in a first position, a first location for an anatomical feature at the first time and the sagittal image defining a second position definition that identifies, for a given subject imaged at a second time while in a second position, a second location for the anatomical feature at the second time therefore teaching the plurality of position definitions comprises: a first position definition that identifies, for a given subject imaged at a first time while in a first position, a first location for an anatomical feature at the first time, and a second position definition that identifies, for a given subject imaged at a second time while in a second position, a second location for the anatomical feature at the second time.
Additionally, Wang’2013 teaches the registration of the first and second image data with the atlas image data for determining the mapping probability for registration for different targeted organs for determining the probability maps on the image data to visualize the organs using segmentation for separating high contrast organs and low contrast organs ([0177] and Figs.15 and 16 with Wang’2012a showing the same results in color in Figs.4 and 5 for differentiating the pixels corresponding to the different organs) therefore teaching the first location identifies one or more pixel locations for the anatomical feature shown in the first image data, the second location identifies one or more pixel locations for the anatomical feature shown in the second image data.
The image processor is further configured to generate the imaging result (Fig.14 and [0027] “ probability maps of the registered organs are overlaid” with overlaid probability maps for the registered organs as imaging result)  by comparing organs  via registration with the determination of the registration accuracy via the Dice index ([0108] “Dice coefficient”), first pixel values at the one or more pixel locations of the anatomical feature shown in the first image data with second pixel values at the one or more pixel locations of the anatomical feature shown in the second image data ([0026] Fig. 13A-C presenting the first 3 eigenvalues for the organ models to be registered with the first and second image data   and [0027] and Fig. 14 step (i) “probability maps of the registered organs are overlaid” and (j) with Wang’2012a describing in the same Fig. 3 the step (j) as “volume rendering the organ probability maps” with [0177] with Fig.15 and Fig.16 with evidential reference Wang’2012a showing Figs. 4 and 5 describing the same results in color with each color being directed to each target organ and the brightness of each color representing the probability of the registered organ with the associated segmentation for analysis of each organ, wherein “Registration result of organ probability maps, overlaid with non-contrast micro-CT images of different subjects” for Fig. 4 and “Visual comparison of the registration results with human segmentation results, based on contrast-enhanced micro-CT images” for Fig. 5 with each image presenting processes and extracted pixels).

Regarding claim 35, claim 35 is a combination of part of claim 21 and claims 27-28, wherein Wang’2013 teaches the image data comprises first image data and second image data (Figs. 7a and 7b showing the use of X-ray detector or camera detector for receiving image data at different angles) with the coronal image (0° angle) and sagittal image (90° angle) are the first and second image data for performing registration with the atlas images. 
Wang’2013 teaches the analysis of images of an animal subject with the use of an atlas as reference positioning (Fig. 2 and [0055] “procedure of the 2D/3D atlas registration. This method requires both top-view and side-view 2D images as inputs” and Fig. 9 for imaging at different angles with different combination of imaging modalities). The images are taken with angles defined around the craniocaudal axis providing two images one coronal (Fig. 9 0° angle) and one sagittal (Fig. 9 90° angle). The coronal image is the first image at a first position definition for a mouse test animal imaged at a first time and the sagittal image is the second image at a second position definition for the same mouse at a second time (Fig. 7A-B and [0081] “The principle axis can be rotated along the y axis by different view angles θ denotes the view angle” for a single imaging detector, therefore teaching the plurality of position definitions comprising the one for the coronal image and the one for the sagittal image taken sequentially at different times). Wang’2013 teaches imaging the different locations of organs ([0025] and Fig. 12 “(d) shows the segmented organs divided into two groups comprising high-contrast organs and low-contrast organs; (e) shows the step of two statistical shape models being constructed for the high-contrast organs and low-contrast organs”) therefore teaching for the coronal image while in a first position, a first location for the anatomical  feature at a first time and for the sagittal image while in a second position, a second location for the anatomical feature at a second time therefore teaching the coronal image defining the first position definition that identifies, for a given subject imaged at a first time while in a first position, a first location for an anatomical feature at the first time and the sagittal image defining a second position definition that identifies, for a given subject imaged at a second time while in a second position, a second location for the anatomical feature at the second time therefore teaching the plurality of position definitions comprises: a first position definition that identifies, for a given subject imaged at a first time while in a first position, a first location for an anatomical feature at the first time, and a second position definition that identifies, for a given subject imaged at a second time while in a second position, a second location for the anatomical feature at the second time.
Additionally, Wang’2013 teaches the registration of the first and second image data with the atlas image data for determining the mapping probability for registration for different targeted organs for determining the probability maps on the image data to visualize the organs using segmentation for separating high contrast organs and low contrast organs ([0177] and Figs.15 and 16 with Wang’2012a showing the same results in color in Figs.4 and 5 for differentiating the pixels corresponding to the different organs) therefore teaching the first location identifies one or more pixel locations for the anatomical feature shown in the first image data, the second location identifies one or more pixel locations for the anatomical feature shown in the second image data.
Additionally, Wang’2013 teaches the similarity between the pixel and voxel for image processing with accounting to corrections ([0082] “... the pixel p' is assigned the value                           
                            I
                            =
                            
                                
                                    I
                                
                                
                                    0
                                
                            
                            .
                            e
                            x
                            p
                            ⁡
                            [
                            
                                
                                    ∫
                                    
                                        
                                            
                                                a
                                            
                                            
                                                1
                                            
                                        
                                    
                                    
                                        
                                            
                                                a
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    μ
                                    
                                        
                                            s
                                        
                                    
                                    d
                                    s
                                    ]
                                
                            
                        
                     (6)	where I is the pixel value, I0 is the source energy, µ(s) is the linear tissue attenuation coefficient along the emitted x-ray, and                         
                            
                                
                                    ∫
                                    
                                        
                                            
                                                a
                                            
                                            
                                                1
                                            
                                        
                                    
                                    
                                        
                                            
                                                a
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    d
                                    s
                                
                            
                        
                    denotes the line integration along the emitted x-ray. The coefficient µ(s) can be obtained from the CT image that was used for simulating the subject. Since the CT-images are contrast-enhanced, the voxel intensities will not exactly reflect the tissue attenuation coefficients in the non-contrast-enhanced mouse projection images that we anticipate. To eliminate the influence of contrast agent, the voxel intensities of contrast-enhanced organs (the liver and spleen which were already segmented) are scaled down to the level of brain intensity”) and since Wang’2013 teaches claim 34 recited the same limitations with pixel instead of voxel as in claim 35, therefore the combination of Wang’2013, Wang’2012a, Wang’2012b, Kriston, Xiao and Meng teaches claim 35.

Regarding claim 36, Wang’2013 does not teach the position detector is further configured to identify the first position by detecting, within the first image data, an identifiable mark associated with the first position. 
However, claim 36 is reciting the same limitation than claim 29 wherein Xiao teaches the relative rotation angle between the camera and an element being determined optically  with the use of a m-sequence label (Xiao Title and abstract), with Meng teaching the m-sequence label  attached to an element (Meng, Title and abstract) with Xiao teaching also the condition to maintain the distance between the image detector as the optical camera and the m-sequence label constant (Xiao (p.9 col.1 4th ¶ “we mounted the projector to the rotary table and kept the sensor fixed. We observed that the sensor picked up tracking frames at near maximum speed as soon as the edge of the projection covered the sensor, and so we conclude that the field of view in this case is constrained only by the projector”)) , which is equivalent to have the camera rotating around a fixed m-sequence label placed at constant distance which reads on a m-sequence label on a cylinder and the camera turning around the cylinder in order to maintain a constant distance between the m-sequence label and the camera. Additionally, Meng teaches within the same field of endeavor of optical tracking (Title and abstract) the use of m-sequence labels placed on elements for tracking location or position (abstract).Therefore  Xiao teaches an equivalent method to read the m-sequence with a camera by placing such m-sequence label on a rotating cylinder since only using a rotating cylinder would maintain the distance between the rotating cylinder surface with the m-sequence and the fixed sensor camera constant in order to track the rotation angle of the rotating cylinder, which read to have the m-sequence label fixed on a cylinder structure attached to the test animal being rotated or similarly having the m-sequence label attached to a cylinder with its axis being the same than craniocaudal axis of the animal and rotating the optical/camera detector at constant relative distance in order to detect the rotation angle of the tested animal, Meng teaches the m-sequence label as a position label to detect the position angle of the object using a camera with Xiao teaching the configuration of the m-sequence label on the object and the camera/detector to provide data to a computer for positioning angle of the object teaching the position detector is further configured to identify the first position by detecting, within the first image data, an identifiable mark associated with the first position as claimed, the identifiable mark being a section of the m-sequence label. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Wang’2013 with the evidential references Wang’2012a and Wang’2012b modified in view of Kriston, Xiao and Meng such as the system comprises the position detector as further configured to identify the first position by detecting, within the first image data, an identifiable mark associated with the first position, since one of ordinary skill in the art would recognize that using m-sequence labels on object for location and positioning was known in the art as taught by Meng and rotating the m-sequence at a constant distance from the sensor/camera to track the rotation of the m-sequence as attached to an object was also known in the art as taught by Xiao and since the rotation angle is recognized by identification of a section of the m-sequence, as taught by Xiao (Fig.1). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang’2013 and Meng and Xiao are all teaching the use of optical imaging for tracking the location and position of object or subject. The motivation would have been to provide an accurate determination of the rotation angle subjected by the test animal to provide an optimal position or registration between images, as suggested by Xiao (p.3 col.1 last ¶ to col.2 1st ¶).

Regarding claim 38, Wang’2013 teaches the acquisition of micro-CT image data (Fig. 9) therefore teaches the image data comprises non-optical image data.

Claims 30, 31, 32, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang’2013, as evidenced by Wang’2012a and Wang’2012b, in view of Kriston, Xiao, and Meng as applied to claims 21, 29, 33, and 36 above, and further in view of Huang et al. (2006 Proc. IEEE Internat. Symp. BioMed. Imaging from Nano to Macro 2006 7 pages; Pub.Date 2006).
Regarding claim 30, Wang’2013 with the evidential references Wang’2012a and Wang’2012b modified in view of Kriston, Xiao and Meng teach the systems 21 and 33 as set forth above.
Wang’2013 with the evidential references Wang’2012a and Wang’2012b modified in view of Kriston, Xiao and Meng do not specifically teach the identifiable mark is identified on a mold in which the animal subject was placed to capture the first image data, at least a portion of the mold being shown in the first image data as in claim 30.
However, Huang teaches within the same field of endeavor of optically imaging test animal (Title and abstract) reconstructing images (abstract) from 2D images of mice placed in 50ml tube with the animal embedded within a soft foam (p.2 col.2 3rd ¶ “For small animals such as mice, a 50 ml tube cut at both ends and the bottom can be used as a holder. The anesthetized animal fits easily in the tube and can be placed in the imaging device without any discomfort. The animal can be rotated similar to the phantom-well images and 32 rotational images can be acquired. An added advantage of the 50 ml tube is that it can be fitted with a soft foam to make the animal fit snugly in the tube, and the outside of the tube can be marked with fiduciary markers for anatomical reference”) the tube and foam therefore reading on a mold with identifiable marks to place the test animal within the field of imaging and then rotating the animal within the mold to acquire a time series of images (p.2 col.2 3rd ¶ “After the animal to be imaged is inserted into a cylindrical 50 ml tube, images are acquired at every rotation stage clockwise from the vertical axis. This generates a series of images including the one without any rotation. Fig.1 shows some example BLI images of a mouse with tumor in the abdomen area”) therefore reading on the identifiable mark is on a mold in which the animal subject was placed to capture the first image data, at least a portion of the mold being shown in the first image data. Huang does not specifically teach the identifiable mark is identified on a mold.  
 However, as discussed in claim 29, Meng teaches the m-sequence label being attached to the object to track its position and location and Xiao teaches that the relative rotation angle between the camera and the m-sequence being determined when the distance camera and m-sequence is maintained constant (Fig. 1). Therefore teaching the m-sequence label as identifiable markers and to place the m-sequence to the cylindrical tube/mold to identify the relative rotation angle between the camera and the animal mold via an identified section of the m-sequence from the imaging data, therefore teaching the identifiable mark as section of the m-sequence is identified on a mold in which the animal subject was placed to capture the first image data, at least a portion of the mold being shown in the first image data as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Wang’2013 with the evidential references Wang’2012a and Wang’2012b modified in view of Kriston, Xiao and Meng such as the system comprises the identifiable mark as identified on a mold in which the animal subject was placed to capture the first image data, at least a portion of the mold being shown in the first image data, since one of ordinary skill in the art would recognize that using a cylindrical tube with soft foam to create a holder mold for a test animal to be image optically by rotating the holder around the craniocaudal axis of the animal was known in the art, as taught by Huang, since placing fiducial markers or  m-sequence labels on object for location and positioning was known in the art as taught by Huang and Meng and since determining the rotation angle by identifying a section of the m-sequence was also known in the art as taught by Xiao (Fig.1). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang’2013 and Meng and Xiao and Huang are all teaching the use of optical imaging for tracking the location and position of object or subject. The motivation would have been to provide an accurate determination of the rotation angle subjected by the test animal to provide an optimal position or registration between images, as suggested by Xiao (p.3 col.1 last ¶ to col.2 1st ¶).

Regarding claim 31, Wang’2013 teaches an imaging controller ([0072] “The registration time for each combination was .apprxeq.130 sec based on a PC of 3.05 GHz CPU and 5.99 GB RAM”) configured to: receive, from an imaging device, information at a third time identifying the animal subject to be imaged (Fig. 9 performing the imaging at 0, 45, 90 and 135° angles). However, Wang’2013 does not specifically teach to perform these different angles within the same sequence or combination.
Therefore Wang’2013 with the evidential references Wang’2012a and Wang’2012b modified in view of Kriston, Xiao and Meng does not specifically teach identify a third position definition for the animal subject, the third position definition identifying, for the animal subject imaged while in a third position, a third location for the anatomical feature; generate a configuration command indicating sensor parameters for imaging the animal subject using the third position definition and the processing protocol; and transmit the configuration command to the imaging device as in claim 31.
However, Huang teaches to perform the imaging of the test animal with a sequence of more than two image sequence (p.2 col.2 3rd ¶ “The animal can be rotated similar to the phantom-well images and 32 rotational images can be acquired”) therefore teaching to modify Wang’2013 to perform at least a third imaging at a different angle such as the angles Wang’2013 teaches such as relative rotation angle of 0°, 45°, 90° (Fig.9) therefore teaching the same imaging for 45° than those at 0° and 90° reading on identify a third position definition for the animal subject, the third position definition identifying, for the animal subject imaged while in a third position, a third location for the anatomical feature. The imaging acquisition is taught already by Wang’2013 (Fig. 9 operating at 45° imaging) and the imaging controller already set to command to perform imaging at 45° angle, teach to generate a configuration command indicating sensor parameters for imaging the animal subject using the third position definition and the processing protocol; and transmit the configuration command to the imaging device as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Wang’2013 with the evidential references Wang’2012a and Wang’2012b modified in view of Kriston, Xiao and Meng such as the system is configured to identify a third position definition for the animal subject, the third position definition identifying, for the animal subject imaged while in a third position, a third location for the anatomical feature; to generate a configuration command indicating sensor parameters for imaging the animal subject using the third position definition and the processing protocol; and to transmit the configuration command to the imaging device, since one of ordinary skill in the art would recognize that performing imaging of a test animal at more than two angles was known in the art, as taught by Huang, since identifying the a third position definition identifying a third location of the different targeted organs to image while the animal is imaged in a third position  was known in the art as taught by Wang’2013 and since using an image controller to control the image acquisition of the imaging device using configuration command to perform the imaging was also known in the art as taught by Wang’2013 (Fig.9). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang’2013 and Meng and Xiao and Huang are all teaching the use of optical imaging for tracking the location and position of object or subject. The motivation would have been to provide additional data for improving the image reconstruction and co-registration method, as suggested by Huang (abstract).

Regarding the dependent claim 32, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Wang’2013, Wang’2012a, Wang’2012b, Kriston, Xiao,  Meng and Huang.
Regarding claim 32, Wang’2013 does not teach the imaging controller is further configured to generate the configuration command using imaging results for the animal subject stored before the third time as in claim 32.
However, Huang teaches that his system and method can be used for monitoring the tumor growth within the test animal (p. 7 col.1 last ¶ “This is the first image-based BLI reconstruction method presented, to the best of our knowledge, and the simplicity and efficiency of our framework gives it great potential in studying ... tumor growth..”) therefore teaching repeating the same time series at different times for the same animal, same target organ location in same positions and different times, therefore teaching to generate the configuration command using imaging results for the animal subject stored before the third time as claimed in order to assess the increase in volume of the tumor from the previous analysis.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Wang’2013 with the evidential references Wang’2012a and Wang’2012b modified in view of Kriston, Xiao, Meng and Huang such as the system is configured to generate the configuration command using imaging results for the animal subject stored before the third time, since one of ordinary skill in the art would recognize that repeating the imaging of a test animal for more than one was known in the art in order to study tumor growth in organs, as taught by Huang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang’2013 and Meng and Xiao and Huang are all teaching the use of optical imaging for tracking the location and position of object or subject. The motivation would have been to monitor the growth of tumor and its response to therapy, as suggested by Huang (p. 7 col. 1 last ¶).

Regarding claim 37, Wang’2013 with the evidential references Wang’2012a and Wang’2012b modified in view of Kriston, Xiao and Meng does not specifically teach the identifiable mark is identified on a positioning assembly in which the animal subject was placed to capture the first image data, at least a portion of the positioning assembly being shown in the first image data as in claim 37.
However, Huang teaches within the same field of endeavor of optically imaging test animal (Title and abstract) reconstructing images (abstract) from 2D images of mice placed in 50ml tube with the animal embedded within a soft foam (p.2 col.2 3rd ¶ “For small animals such as mice, a 50 ml tube cut at both ends and the bottom can be used as a holder. The anesthetized animal fits easily in the tube and can be placed in the imaging device without any discomfort. The animal can be rotated similar to the phantom-well images and 32 rotational images can be acquired. An added advantage of the 50 ml tube is that it can be fitted with a soft foam to make the animal fit snugly in the tube, and the outside of the tube can be marked with fiduciary markers for anatomical reference”) the tube and foam reading on a mold as a positioning assembly to place the test animal within the field of imaging and then rotating the animal with the mold to acquire a time series of images (p.2 col.2 3rd ¶ “After the animal to be imaged is inserted into a cylindrical 50 ml tube, images are acquired at every rotation stage clockwise from the vertical axis. This generates a series of images including the one without any rotation. Fig.1 shows some example BLI images of a mouse with tumor in the abdomen area”) therefore reading on the identifiable mark is on a mold as a positioning assembly in which the animal subject was placed to capture the first image data, at least a portion of the mold as a positioning assembly being shown in the first image data. Huang does not specifically teach the identifiable mark is identified on a positioning assembly.  
 However, as discussed in claim 29, Meng teaches the m-sequence label being attached to the object to track its position and location and Xiao teaches that the relative rotation angle between the camera and the m-sequence being determined when the distance camera and m-sequence is maintained constant (Fig. 1). Therefore teaching the m-sequence label as identifiable markers and to place the m-sequence to the cylindrical tube/mold to identify the relative rotation angle between the camera and the animal mold via an identified section of the m-sequence from the imaging data, therefore teaching the identifiable mark is identified on a mold as a positioning assembly in which the animal subject was placed to capture the first image data, at least a portion of the mold as a positioning assembly being shown in the first image data as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Wang’2013 with the evidential references Wang’2012a and Wang’2012b modified in view of Kriston, Xiao and Meng such as the system is configured with the identifiable mark as identified on a positioning assembly in which the animal subject was placed to capture the first image data, at least a portion of the positioning assembly being shown in the first image data, since one of ordinary skill in the art would recognize that using a cylindrical tube with soft foam to create a holder mold for a test animal to be image optically by rotating the holder around the craniocaudal axis of the animal was known in the art, as taught by Huang, since placing fiducial markers or  m-sequence labels on object for location and positioning was known in the art as taught by Huang and Meng and since determining the rotation angle by identifying a section of the m-sequence was also known in the art as taught by Xiao (Fig.1). One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang’2013 and Meng and Xiao and Huang are all teaching the use of optical imaging for tracking the location and position of object or subject. The motivation would have been to provide an accurate determination of the rotation angle subjected by the test animal to provide an optimal position or registration between images, as suggested by Xiao (p.3 col.1 last ¶ to col.2 1st ¶).

Regarding claim 39, Wang’2013 with the evidential references Wang’2012a and Wang’2012b modified in view of Kriston, Xiao and Meng does not specifically teach the imaging device is configured to capture image data of the given subject while the given subject is positioned within an optically transparent animal mold as in claim 39.
However, as discussed above, Huang teaches within the same field of endeavor of optically imaging test animal (Title and abstract) reconstructing images (abstract) from 2D images of mice placed in 50ml tube with the animal embedded within a soft foam (p.2 col.2 3rd ¶ “For small animals such as mice, a 50 ml tube cut at both ends and the bottom can be used as a holder. The anesthetized animal fits easily in the tube and can be placed in the imaging device without any discomfort. The animal can be rotated similar to the phantom-well images and 32 rotational images can be acquired. An added advantage of the 50 ml tube is that it can be fitted with a soft foam to make the animal fit snugly in the tube, and the outside of the tube can be marked with fiduciary markers for anatomical reference”) the tube and foam reading on a mold to place the test animal within the field of imaging and then rotating the animal with the mold to acquire a time series of images (p.2 col.2 3rd ¶ “After the animal to be imaged is inserted into a cylindrical 50 ml tube, images are acquired at every rotation stage clockwise from the vertical axis. This generates a series of images including the one without any rotation. Fig.1 shows some example BLI images of a mouse with tumor in the abdomen area”) with Huang teaching also that the 50Ml tube with the foam is optically transparent (Fig. 1 wherein the mouse is visible on the display, therefore the mold holding the mouse is optically transparent) there teaching the imaging device is configured to capture image data of the given subject while the given subject is positioned within an optically transparent animal mold as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Wang’2013 with the evidential references Wang’2012a and Wang’2012b modified in view of Kriston, Xiao and Meng such as the system is configured with the imaging device as configured to capture image data of the given subject while the given subject is positioned within an optically transparent animal mold, since one of ordinary skill in the art would recognize that using a cylindrical tube with soft foam to create a holder mold for a test animal to be image optically by rotating the holder around the craniocaudal axis of the animal was known in the art, as taught by Huang. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang’2013 and Meng and Xiao and Huang are all teaching the use of optical imaging for tracking the location and position of object or subject. The motivation would have been to provide a fitting optically transparent holder for a test mouse without discomfort for the mouse with the outside of the holder providing a space to place markers for tracking the rotation of the tube/mouse, as suggested by Huang (p.2 col.2 3rd ¶).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (USPN 20130034203 A1; Pub.Date 02/07/2013; Fil.Date 08/01/2012) hereafter Wang’2013, with evidential reference Wang et al. (2012 IEEE Trans. Med. Imaging 31:88-102; Pub.Date 2012) hereafter Wang’2012a as incorporated by reference in Wang’2013,  with evidential reference Wang et al. (2012 Mol. Imaging Biol. 14:408-419; Pub.Date 2012) hereafter Wang’2012b as incorporated by reference in Wang’2013, in view of Xiao et al. (2013 Proc 26th Ann. ACM Symp. User Interface Software & Technol. p. 3-12; Pub.Date 2013) and in view of Meng et al. (2015 Proc. IEEE 28 Can. Conf. Elect. Comp. Engin. p. 908-913; Pub.Date 2015).
Wang’2013 teaches a computer implemented method (abstract with method for processing image data with [0113] “ PC with a 3.05 GHz CPU and 5.99 GB RAM” is using a program using “IDL 7.1 (ITT Visual Information Solutions, Boulder, Colo., USA)” providing an online access to a software) comprising:
receiving a plurality of position definitions, wherein a position definition identifies, for a given subject imaged while in a position, a location for an anatomical feature of the subject since Wang’2013 teaches image detectors for sending image to processor (Figs.7a and 7b showing the use of X-ray detector or camera detector for receiving image data at different angles) for at least registration (Abstract) with the processor receiving the image data.  Wang’2013 teaches analysis of images of an animal subject with the use of an atlas as reference positioning (Fig. 2 and [0055] “procedure of the 2D/3D atlas registration...This method requires both top-view and side-view 2D images as inputs” and Fig. 9 for imaging at different angles with different combination of imaging modalities). The images are taken with angles defined around the craniocaudal axis providing two images one coronal (Fig. 9 0° angle) and one sagittal (Fig. 9 90° angle). The coronal image is the first image at a first position definition for a mouse test animal imaged at a first time and the sagittal image is the second image at a second position definition for the same mouse at a second time (Fig. 7A-B and [0081] “The principle axis can be rotated along the y axis by different view angles θ denotes the view angle” for a single imaging detector, therefore teaching at least the first and second images taken sequentially at different times). Wang’2013 teaches imaging the different locations of organs ([0025] and Fig. 12 “(d) shows the segmented organs divided into two groups comprising high-contrast organs and low-contrast organs; (e) shows the step of two statistical shape models being constructed for the high-contrast organs and low-contrast organs”)  teaching each position definition identifies, for a given subject imaged while in a position, a location for an anatomical feature of the subject;
 receiving image data from an imaging device  since Wang’2013 teaches  receiving image data from the image detector (Fig. 7A-B camera or X-ray detector interpreted as imaging device and (Fig. 2 and [0055] “This method requires both top-view and side-view 2D images as inputs”) with the use of an atlas as reference positioning with angles defined around the craniocaudal axis providing two images one coronal (0° angle) as first image at a first position definition for a mouse test animal imaged at a first time (Fig. 7A-B and [0081] “The principle axis can be rotated along the y axis by different view angles θ denotes the view angle” for a single imaging detector, therefore teaching at least the first and second images taken sequentially at different times)) ;
[...identifying, using the image data received from the imaging device, the position definition for the image data...]; and
generating an imaging result using a portion of the image data at the location for the anatomical feature identified by the position definition  
since Wang’2013 teaches the probability mapping as imaging result of the coronary and sagittal image using the registration accuracy  (([0115] “Based on FIGS. 10A-10D, it can be seen that different organs have different levels of accuracy”, [0117] and Fig. 10A-D reporting the accuracy of the registration of the first and second images)) with the registered targeted organs and whole body being segmented from the total image data for the determination of the registration accuracy, therefore teaching for each organ using a portion of the image data at the location for the anatomical feature identified by the position definition.
Wang’2013 with evidential references Wang’2012a and Wang’2012b does not specifically teach a data store including a plurality of position definitions and a position detector configured to identify, using the image data received from the imaging device, the position definition for the image data.
Wang’2013 with evidential references Wang’2012a and Wang’2012b does not specifically teach identifying, using the image data received from the imaging device, the position definition for the image data as in claim 40.
However, Xiao teaches within the same field of endeavor of optical tracking (Title and abstract) the use of m-sequences on label for tracking rotation (abstract “Our structured light approach is based on special patterns, called m-sequences, in which any consecutive subsequence of m bits is unique” and Fig.1 bottom m-sequence with barcode optically read locally in sensor view to enable a 1D-position” and p.3 col.1 last ¶ to col.2 1st ¶ “our approach is extremely precise: results demonstrate sub-millimeter and sub-degree translational and rotational accuracy respectively”) which is equivalent to have the camera rotating around a fixed m-sequence label placed at constant distance which reads on a m-sequence label on a cylinder and the camera turning around the cylinder in order to maintain a constant distance between the m-sequence label and the camera. Additionally, Meng teaches within the same field of endeavor of optical tracking (Title and abstract) the use of m-sequence labels placed on elements for tracking location or position (abstract).Therefore  Xiao teaches an equivalent method to read the m-sequence with a camera by placing such m-sequence label on a rotating cylinder since only using a rotating cylinder would maintain the distance between the rotating cylinder surface with the m-sequence and the fixed sensor camera constant in order to track the rotation angle of the rotating cylinder, which read to have the m-sequence label fixed on a cylinder structure attached to the test animal being rotated or similarly having the m-sequence label attached to a cylinder with its axis being the same than craniocaudal axis of the animal and rotating the optical/camera detector at constant relative distance in order to detect the rotation angle of the tested animal, therefore Meng teaches the m-sequence label as a position label to detect the position angle of the object using a camera with Xiao teaching the configuration of the m-sequence label on the object and the camera/detector to provide data to a computer for positioning angle of the object  reading on identifying, using the image data received from the imaging device, the position definition for the image data as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system of Wang’2013 with evidential references Wang’2012a and Wang’2012b such that the system performing the step of identifying, using the image data received from the imaging device, the position definition for the image data, since one of ordinary skill in the art would recognize that imaging m-sequence labels on object for location and positioning was known in the art as taught by Meng and rotating the m-sequence at a constant distance from the sensor/camera to track the rotation of the m-sequence as attached to an object was also known in the art as taught by Xiao. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wang’2013 and Meng and Xiao are all teaching the use of optical imaging for tracking the location and position of object or subject. The motivation would have been to provide an accurate determination of the rotation angle subjected by the test animal to provide an optimal position or registration between images, as suggested by Xiao (p.3 col.1 last ¶ to col.2 1st ¶).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793

/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793